Title: To James Madison from Sylvanus Bourne, 18 August 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 18 August 1805, Amsterdam. “We are at present quite in consternation here on account of the proceedings of the British Govt towards our flag as it appears they have ordered their Cruisers to take into their ports all Amn. vessells bound to the ports of France Spain or Holland laden with Colonial produce—& (as I was led to suppose) in order only to ascertain whether said Cargoes were bona fide taken on board in the UStates or whether the papers were only changed as in the latter cases they will be confiscated (as some have already been) on the principle of their being continued voyages from the Colonies to the Mother Countries. It appears however from a letter yesterday recd from Mr Patterson of Balto now in London to his Correspondent here that the late measures will not be long confined towards our Vessells destined for their enemies ports but after Novr. those even destined for the Ports of England with colonial produce will be subject to the same consequences do they indeed mean to declare war against the UStates? for they might as well do it at once as to pursue these measures which are calculated to destroy at once at least one half of the American Commerce—& indeed the most important part—much is said of the abuse of Power on the Continent by France but can less be said of the British at Sea & where indeed would any commerce exist bu⟨t⟩; in name except what belonged to England did not Fran⟨ce⟩; present a counterpart to the insolent Ambition & insatia⟨ble⟩; Cupidity of GB on that element—they are doubly jeal⟨ous⟩; of our progress & rivalship in Commerce & wish to check it but I hope we shall not be obliged to submit tamely to all the rules they may think proper to prescribe for the regulation of our trade. I have no doubt our Govt will take a firm & decided posture under these unpleasant ci⟨r⟩;cumstances.”
          
            Adds in a postscript: “Just as I was closing this letter Mr Patterson’s Correspondent referred to within—called on me & explains the matter thus—that the late proceedings of the British appear to have been instigated by the susp[i]cion of our Citizens having covered their enemies property & that to avoid the like as far as possible in future—property brought into the U.States from the Islands of their enemies must be there landed, Sold, & reshipped in a vessel different from the one that imported it—& after novr. Cargoes destined even for England must be under the same rules—this new doctrine will doubtless be more correctly communicated to you from England as it is of very great importance to be known officially by our merchants in the UStates to guide their future proceedings.”
          
        